            Case 7:20-cv-00162 Document 1 Filed 07/01/20 Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                        MIDLAND/ODESSA DIVISION

PONCIANO TORRES                              §
    Plaintiff,                               §
                                             §
v.                                           §       CIVIL ACTION NO. 7:20-cv-162
                                             §
JAIME AGUIRRE,                               §
In his individual capacity,                  §
      Defendant.                             §

                       PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COMES NOW, PONCIANO TORRES, Plaintiff, complaining of JAIME AGUIRRE,

in his individual capacity, and for cause of action will respectfully show unto the Court as

follows:

                                           I.
                                        PARTIES

       1.     Plaintiff Ponciano Torres is an inmate in the Ector County Jail in Odessa,

Ector County, Texas.

       2.     Defendant Jamie Aguirre, is an individual residing in Odessa, Ector County,

Texas and is a police officer with the Odessa Police Department and may be served at his

place of employment at the Odessa Police Department located at 205 N Grant Ave,

Odessa, TX 79761 or wherever he may be found. Defendant Aguirre is being sued in his

individual capacity.

                                      II.
                            JURISDICTION AND VENUE

       3.     The Court has original jurisdiction over this action pursuant to

28 U.S.C. § 1331 and § 1343 since Plaintiff is suing for relief under 42 U.S.C. § 1983.


                                           1 of 10
             Case 7:20-cv-00162 Document 1 Filed 07/01/20 Page 2 of 10




       4.     Venue is proper in the Western District of Texas pursuant to

28 U.S.C. § 1391 because the Defendant is domiciled and/or resides in the Western

District of Texas, and all or a substantial part of the cause of action accrued in the Western

District.

                                        III.
                              FACTS AND ALLEGATIONS

       5.     On August 13, 2018, Plaintiff Ponciano Torres was driving from Odessa,

Texas to Big Spring, Texas because his uncle had passed away that morning.

       6.     Defendant Odessa Police Officer Jamie Aguirre and Officer Ishmael Flores

conducted a traffic stop of Plaintiff Ponciano Torres for failing to fully stop at a stop sign.

       7.     During the traffic stop, Officer Flores requested Mr. Torres to complete field

sobriety tests.

       8.     Mr. Torres declined to complete the tests.

       9.     This agitated the officers.

       10.    Defendant Aguirre asked Mr. Torres if he had ever been to prison.

       11.    Mr. Torres was truthful and told Defendant Aguirre that he had been to

prison.

       12.    Defendant Aguirre asked why Mr. Torres had been to prison.

       13.    Mr. Torres explained it was due to a drug offense.

       14.    Defendant Aguirre then went to his patrol car.

       15.    Defendant Aguirre returned and told Mr. Torres he was under arrest for

failure to have insurance.

       16.    Defendant Aguirre told Mr. Torres to put his hands behind his back.

       17.    Mr. Torres complied.


                                            2 of 10
             Case 7:20-cv-00162 Document 1 Filed 07/01/20 Page 3 of 10




       18.      Defendant Aguirre twisted Mr. Torres’ right arm extremely hard and with

more force than was necessary to handcuff Mr. Torres.

       19.      Mr. Torres asked for a warning or a fine for the ticket instead of being

arrested since his uncle had just passed away that day and they were having a Rosary and

funeral in the coming days.

       20.      Defendant Aguirre twisted Mr. Torres’ right arm even harder than the first

time, even though there was no reason to twist Mr. Torres’ arm that hard in order to

handcuff him.

       21.      Mr. Torres felt his arm pop and told Defendant Aguirre he had hurt his arm.

       22.      Defendant Aguirre used unnecessary and excessive force on Mr. Torres

when he twisted his arm harder than necessary to handcuff him, which caused Mr. Torres’

arm to break.

       23.      Defendant Aguirre placed Mr. Torres in the patrol car and instructed Officer

Flores to search Mr. Torres’ car.

       24.      When Defendant Aguirre twisted Mr. Torres’ arm while handcuffing him,

Mr. Torres was not resisting arrest.

       25.      When Defendant Aguirre twisted Mr. Torres’ arm while handcuffing him,

Mr. Torres was not pulling, fighting, or attempting to get away from Defendant Aguirre.

       26.      When Defendant Aguirre twisted Mr. Torres’ arm while handcuffing him,

Mr. Torres was not disobeying orders from either Defendant Aguirre or Officer Flores.

       27.      When Defendant Aguirre twisted Mr. Torres’ arm while handcuffing him,

Mr. Torres was complying with all orders being given to him.




                                            3 of 10
             Case 7:20-cv-00162 Document 1 Filed 07/01/20 Page 4 of 10




       28.    When Defendant Aguirre twisted Mr. Torres’ arm while handcuffing him,

Mr. Torres was not threatening any other person or officer, including Defendant Aguirre

or Officer Flores.

       29.    Mr. Torres was not armed with a weapon and had given Defendant Aguirre

no reason to believe he was armed in any way.

       30.    Mr. Torres was not suspected of committing a serious or violent crime at the

time Defendant Aguirre twisted his arm so hard he broke it.

       31.    Mr. Torres had not attempted to flee from Defendant Aguirre or Officer

Flores prior to Defendant Aguirre twisting his arm so hard he broke it.

       32.    Defendant Aguirre transported Mr. Torres to the Ector County Jail.

       33.    At the Ector County Jail, the Book-in officer asked Mr. Torres if he was

alright because Mr. Torres was holding his arm close to his body.

       34.    Mr. Torres explained to the Book-in officer that his arm hurt.

       35.    Defendant Aguirre told the Book-in officer that he was almost done with

Mr. Torres and then Mr. Torres could go to the infirmary.

       36.    The Book-in officer told Defendant Aguirre he needed to call his supervisor

and take Mr. Torres to the hospital before booking him into the jail because Mr. Torres’

arm was extremely swollen.

       37.    Defendant Aguirre then took Mr. Torres to Medical Center Hospital.

       38.    Upon arrival at the hospital, Defendant Aguirre and Mr. Torres met Sgt.

Ramirez.

       39.    Sgt. Ramirez and Mr. Torres spoke alone about what happened with his

arm.

       40.    Sgt. Ramirez recorded the conversation.

                                          4 of 10
            Case 7:20-cv-00162 Document 1 Filed 07/01/20 Page 5 of 10




      41.    During this conversation, the x-ray technician took Mr. Torres to have x-

rays done on his arm.

      42.    Following the x-rays, Sgt. Ramirez and Mr. Torres resumed their

conversation about how Defendant Aguirre hurt his arm by twisting it.

      43.    The x-ray technician returned to the room and informed Mr. Torres and Sgt.

Ramirez that Mr. Torres’ arm was broken.

      44.    Sgt Ramirez apologized to Mr. Torres for Defendant Aguirre’s actions.

      45.    Defendant Aguirre and Officer Flores then took Mr. Torres back to the jail.

      46.    Officer Flores asked Mr. Torres if his arm was broken.

      47.    When Mr. Torres told him it was, Officer Flores told Mr. Torres he “should

drink more milk.”

      48.    Mr. Torres told him that they should not be so rough with people, and

Officer Flores walked away.

      49.    As a direct result of the excessive use of force by Defendant Aguirre, Mr.

Torres suffered a broken arm, physical pain and suffering, and mental anguish.

      50.    Defendant Aguirre was at all times acting under the color of law.

                                       IV.
                                 CAUSE OF ACTION

                                  Count One
                     Excessive Force – Defendant Aguirre
               (Fourth Amendment pursuant to 42 U.S.C. § 1983)

      51.    Mr. Torres repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

      52.    Acting under the color of law, Defendant Aguirre deprived Mr. Torres of the

rights and privileges secured to him by the Fourth and Fourteenth Amendments to the


                                          5 of 10
              Case 7:20-cv-00162 Document 1 Filed 07/01/20 Page 6 of 10




United States Constitution and by other laws of the United States to be free from illegal

and unreasonable seizures by the use of force.

       53.     Mr. Torres brings this cause of action pursuant to 42 U.S.C. § 1983.

       54.     The amount of force used by Defendant Aguirre against Mr. Torres as

described above, specifically but not limited to, when Defendant Aguirre unnecessarily

twisted Mr. Torres’ arm until it broke, was objectively unreasonable under the

circumstances and inflicted unnecessary injury, pain, and suffering upon Plaintiff.

       55.     A seizure is unreasonable if it results in (a) an injury, (b) that resulted

directly and only from a use of force that was clearly excessive, and (c) the excessiveness

was clearly unreasonable.

       56.     It is clearly established that officers cannot immediately resort to the use of

force without attempting to use physical skill, negotiation, or even commands. Newman

v. Guedry, 703 F.3d 757, 763 (5th Cir. 2012); Deville v. Marcantel, 567 F.3d 156, 168 (5th

Cir. 2009).

       57.     Officers must assess “the relationship between the need and the amount of

force used.” Newman, 703 F.3d at 763 (quoting Deville, 567 F.3d at 167).

       58.     A constitutional violation occurs when an officer tases, strikes, or violently

slams an arrestee who is not actively resisting arrest. Darden v. City of Fort Worth, Texas,

880 F.3d 722, 731 (5th Cir.), cert. denied sub nom. City of Fort Worth, Tex. v. Darden,

139 S. Ct. 69, 202 L. Ed. 2d 23 (2018).

       59.     Fifth Circuit case law makes clear that when an arrestee is not actively

resisting arrest the degree of force an officer can employ is reduced. Darden, 880 F.3d at

731.



                                            6 of 10
             Case 7:20-cv-00162 Document 1 Filed 07/01/20 Page 7 of 10




       60.    Mr. Torres was not suspected of committing a felony offense when

Defendant Aguirre unnecessarily twisted Mr. Torres’ arm until it broke.

       61.    To the contrary, Mr. Torres was being arrested for failure to maintain

insurance – a traffic offense.

       62.    Mr. Torres was not attempting to flee when Defendant Aguirre

unnecessarily twisted Mr. Torres’ arm until it broke.

       63.    Mr. Torres was standing stationary and following orders.

       64.    Mr. Torres was not threatening any officer or other person immediately

prior to when Defendant Aguirre unnecessarily twisted Mr. Torres’ arm until it broke.

       65.    Mr. Torres was not resisting arrest prior to when Defendant Aguirre

unnecessarily twisted Mr. Torres’ arm until it broke.

       66.    Mr. Torres had complied with Defendant Aguirre’s orders.

       67.    Defendant Aguirre escalated to the use of force although Mr. Torres had not

resisted.

       68.    It was completely unreasonable and unnecessary to twist Mr. Torres’ arm

as hard as Defendant Aguirre did to accomplish handcuffing Mr. Torres.

       69.    Mr. Torres was not resisting Defendant Aguirre.

       70.    The only purpose for twisting Mr. Torres’ arm in the manner that Defendant

Aguirre did could have been to cause pain and discomfort to Mr. Torres.

       71.    Defendant Aguirre accomplished that when he broke Mr. Torres’ arm.

       72.    A reasonable officer would know that the use of force is clearly excessive

when engaging with citizens such as Mr. Torres, who was not threatening any officer or

other person, was only suspected of committing the traffic offense of failure to maintain



                                          7 of 10
            Case 7:20-cv-00162 Document 1 Filed 07/01/20 Page 8 of 10




insurance, was not attempting to flee, was not resisting arrest, was being compliant, and

who the use of force was not warranted.

      73.      A reasonable officer would know that the use of force is clearly unreasonable

when engaging with citizens such as Mr. Torres, who was not threatening any officer or

other person, was only suspected of committing the traffic offense of failure to maintain

insurance, was not attempting to flee, was not resisting arrest, was being compliant, and

who the use of force was not warranted.

      74.      A reasonable officer in Defendant Aguirre’s shoes would know that twisting

someone’s arm to the point of breaking it, when that person was not threatening any

officer or other person, was only suspected of committing the traffic offense of failure to

maintain insurance, was not attempting to flee, was not resisting arrest, and was being

compliant is clearly unreasonable and excessive.

      75.      As a direct result of the force used against him by Defendant Aguirre, Mr.

Torres has suffered physical injury, pain and suffering, and mental anguish for which he

sues herein.

      76.      These injuries were not caused by any other means.

                                        V.
                                 PUNITIVE DAMAGES

      77.      Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

      78.      When viewed objectively from the standpoint of Defendant Aguirre, at the

time of the occurrence, Defendant Aguirre’s conduct involved an extreme degree of risk,

considering the probability and magnitude of the potential harm to others.




                                           8 of 10
             Case 7:20-cv-00162 Document 1 Filed 07/01/20 Page 9 of 10




       79.    As a direct, proximate, and producing cause and the intentional, egregious,

malicious conduct by Defendant Aguirre, Mr. Torres is entitled to recover punitive

damages in an amount within the jurisdictional limits of this Court.

                                         VI.
                                       DAMAGES

       80.    Mr. Torres repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       81.    Mr. Torres’ injuries were a foreseeable event.

       82.    Those injuries were directly and proximately caused by Defendant Aguirre’s

use of excessive and unreasonable force against Mr. Torres.

       83.    As a result, Mr. Torres is entitled to recover all actual damages allowed by

law.

       84.    Mr. Torres contends the Defendant Aguirre’s conduct constitutes malice,

evil intent, or reckless or callous indifference to Mr. Torres’ constitutionally protected

rights. Thus, Mr. Torres is entitled to punitive damages.

       85.    As a direct and proximate result of the occurrence which made the basis of

this lawsuit, Mr. Torres was forced to suffer:

              a. Physical injuries;

              b. Physical pain and suffering;

              c. Physical impairment;

              d. Emotional distress, torment, and mental anguish; and

              e. Medical Expenses.




                                           9 of 10
               Case 7:20-cv-00162 Document 1 Filed 07/01/20 Page 10 of 10




         86.     Pursuant to 42 U.S.C. § 1983 and § 1988, Mr. Torres seeks to recover, and

hereby requests the award of punitive damages, reasonable attorney’s fees, and costs of

court.

                                          VII.
                                     ATTORNEY’S FEES

         87.     If Mr. Torres prevails in this action, by settlement or otherwise, Mr. Torres

is entitled to and hereby demands attorney’s fees under 42 U.S.C. § 1988.

                                           VIII.
                                       JURY REQUEST

         88.     Mr. Torres respectfully requests a jury trial.

                                           PRAYER

         WHEREFORE, PREMISES CONSIDERED, Mr. Torres prays that judgment be

rendered against Defendant Aguirre, for an amount in excess of the jurisdictional

minimum of this Court. Mr. Torres further prays for all other relief, both legal and

equitable, to which he may show himself justly entitled.

                                             Respectfully submitted,

                                             /s/ Scott H. Palmer
                                             SCOTT H. PALMER
                                             Texas Bar No. 00797196
                                             JAMES P. ROBERTS
                                             Texas Bar No. 24105721

                                             SCOTT H. PALMER, P.C.
                                             15455 Dallas Parkway,
                                             Suite 540, LB 32
                                             Addison, Texas 75001
                                             Tel: (214) 987-4100
                                             Fax: (214) 922-9900
                                             scott@scottpalmerlaw.com
                                             james@scottpalmerlaw.com

                                             ATTORNEYS FOR PLAINTIFF


                                              10 of 10
